DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Waite Kenneth on 08/29/2022.
The examiner's amendments are as follows:
Please amend Claims 2-5 as follows:
2. The device of claim 1, wherein the distance between the piezoelectric transmitter and the piezoelectric receiver is between 2-10 mm. 
3. The device of claim 1, wherein the distance between the piezoelectric transmitter and the piezoelectric receiver is between 4-6 mm. 
4. The device of claim 1, wherein the parylene-C coating has a thickness between 1-50 µm.  
5. The device of claim 1, wherein the parylene-C coating has a thickness between 1-10 µm.  

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a device for nondestructive measurement of stiffness of a material, comprising, in combination with the other recited elements, one piezoelectric receiver soldered onto the printed circuit board, wherein the piezoelectric receiver has an area between 1-10 mm2, wherein the piezoelectric receiver is configured to be connected to an oscilloscope; and one cover comprising a top side, a bottom side, and an opening configured to load a material to be measured for stiffness, wherein the bottom side is configured to face the printed circuit board, wherein the top side comprises a parylene-C coating to serve as biocompatible barrier and provides electrical passivation on the surface of the printed circuit board.  

Claims 2-12 are allowed by virtue of their dependence from Claim 1.

The most pertinent prior art of record is to Komiyama et al. (US 2019/0090734 A1). Komiyama teaches an ultrasonic transducer, comprising: a piezoelectric element in a round shape that generates an ultrasonic sound wave having a wavelength λ; an acoustic lens that converges the ultrasonic sound wave; and an acoustic matching layer that decreases a reflection of the ultrasonic sound wave from a subject, wherein the piezoelectric element has a center having a hole through which an optical fiber that guides a light of a light source passes, the ultrasonic transducer transmits and receives the ultrasonic sound wave while emitting the light, the acoustic lens has a material using a resin with a withstand voltage, mainly polymethylpentene, the acoustic matching layer has a thickness set to λ/4 by not applying a polyparaxylylene coating for ensuring the withstand voltage on the acoustic matching layer, the optical fiber has a distal end configured not to pass through the acoustic lens, and the piezoelectric element and the acoustic matching layer have shapes in a planar surface (Claim 1).

Another pertinent prior art of record is to Cabrera-Munoz et al. (US 2017/0156691 A1). Cabrera-Munoz art teaches an intraluminal forward-looking image producing device and associated methods of use and construction is disclosed. In particular, the device of the present invention is an intraluminal forward-looking intravascular ultrasound (IVUS) image producing device. The invention also encompasses methods of using the intraluminal forward-looking intravascular ultrasound (IVUS) image producing device to image objects and material in a forward direction. The disclosed methods also involve manufacturing the intraluminal forward-looking intravascular ultrasound (IVUS) image producing device including the piezoelectric transducer. The resulting device is an elongated body configured to fit within the lumen of a vessel and having an imaging sensor located on the distal end of the elongated body configured to image objects and material in a forward direction. The method further involves inserting the intraluminal forward-looking intravascular ultrasound (IVUS) image producing device into a lumen of a vessel, and imaging objects or material in a forward direction. The methods of the present invention are particularly useful in vascular diagnostic and therapeutic procedures when the vessel has been completely blocked by plaque and imaging of the occlusion is required [Abstract].

The invention of Komiyama, Cabrera-Munoz arts, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

For these reasons, Claims 1-12 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861